As filed with the Securities and Exchange Commission on April 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22770 NEUBERGER BERMAN MLP INCOME FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman MLP Income Fund Inc. c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: November 30 Date of reporting period: February 28, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”) (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. Schedule of Investments Neuberger Berman MLP Income Fund Inc. February 28, 2014 (Unaudited) NUMBER OF SHARES VALUE† Master Limited Partnerships and Related Companies (138.8%) Coal & Consumable Fuels (8.1%) Alliance Holdings GP, L.P. Alliance Resource Partners, L.P. Gas Utilities (0.9%) One Gas, Inc. Leisure Facilities (8.8%) Cedar Fair L.P. Oil & Gas Storage & Transportation (109.9%) Boardwalk Pipeline Partners, LP Crestwood Equity Partners LP Crestwood Midstream Partners LP Enbridge Energy Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. Midcoast Energy Partners, L.P. NGL Energy Partners LP+ NRG Yield, Inc. NuStar Energy L.P. NuStar GP Holdings, LLC Oneok Inc. Plains All American Pipeline, L.P. PVR Partners, L.P. Regency Energy Partners LP Southcross Energy Partners, L.P.§ Spectra Energy Corp Spectra Energy Partners, LP Teekay Corp. Teekay LNG Partners L.P. Teekay Offshore Partners L.P. Williams Companies, Inc. Williams Partners L.P. Propane (11.1%) AmeriGas Partners, L.P. Suburban Propane Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $1,374,145,537) Preferred Stocks (1.2%) Oil & Gas Storage & Transportation (1.2%) Southcross Energy Partners, L.P., Ser. A, Preferred* + § (Cost $15,858,536) Short-Term Investments (2.1%) Invesco STIT Treasury Portfolio Money Market Fund Institutional Class (Cost $23,907,242) Total Investments (142.1%) (Cost $1,413,911,315)## Liabilities, less cash, receivables and other assets [(42.1%)] ) Total Net Assets Applicable to Common Stockholders (100.0%) See Notes to Schedule of Investments February 28, 2014 (Unaudited) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurement” (“ASC 820”), all investments held by Neuberger Berman MLP Income Fund Inc. (the “Fund”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund’s investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) • Level 3 – unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Fund’s investments in equity securities (including master limited partnerships) and written option contracts, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by the Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Fund’s investments in certain preferred stock is determined by Management by obtaining valuations from independent pricing services which are based on market information which may include benchmark yields, reported trades, broker/dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (generally Level 2 inputs). The value of the Fund’s investment in equity securities of publicly traded companies acquired in a direct placement transaction may be subject to restrictions on resale that can affect the security’s liquidity and fair value. Such securities that are convertible or otherwise will become freely tradable will typically be valued based on the market value of the freely tradable security less an applicable discount. Inputs used generally include the duration of the restriction period and the discount on purchase date. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in investment companies are valued using the respective fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Fund’s Board of Directors (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or American Depositary Receipts (“ADRs”) and whether the issuer of the security being fair valued has other securities outstanding. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. For information on the Fund’s significant accounting policies, please refer to the Fund’s most recent shareholder report. The following is a summary, categorized by Level, of inputs used to value the Fund’s investments as of February 28, 2014: Asset Valuation Inputs Investments: Level 1 Level 2 Level 3 Total Master Limited Partnerships and Related Companies Coal & Consumable Fuels $— $— Gas Utilities — — Leisure Facilities — — Oil & Gas Storage & Transportation — Propane — — Total Master Limited Partnerships and Related Companies — Preferred Stocks Oil & Gas Storage & Transportation — — Short-Term Investments — — Total Investments $— As of the period ended February 28, 2014, the Fund had no transfers from one level to another based on beginning market values as of November 30, 2013. ## At February 28, 2014, the cost of investments for U.S. federal income tax purposes was $1,413,039,314.Gross unrealized appreciation of investments was $266,383,649 and gross unrealized depreciation of investments was $78,486,627 resulting in net unrealized appreciation of $187,897,022 based on cost for U.S. federal income tax purposes. * Security distributions are paid in-kind. + Restricted security subject to restrictions on resale.Securities were purchased under Rule 144A of the Securities Act of 1933, as amended (the “1933 Act”), or are private placements and, unless registered under the 1933 Act or exempt from registration, may only be sold to qualified institutional investors.These securities have been deemed by the investment manager to be illiquid. At February 28, 2014, these securities amounted to approximately $85,877,035 or 7.6% of net assets applicable to common shareholders of the Fund. Restricted Security Acquisition Date Acquisition Cost Acquisition Cost Percentage of Net Assets Applicable to Common Shareholders as of Acquisition Date Value as of February 28, Fair Value Percentage of Net Assets Applicable to Common Shareholders as of February 28, NGL Energy Partners LP 6/5/2013 5.1% 6.4% Southcross Energy Partners, L.P., Ser. A, Preferred 5/24/2013 1.4% 1.2% Total 7.6% § Affiliated issuer. For information on the Fund’s significant accounting policies, please refer to the Fund’s most recent shareholder report. Investments in Affiliates(1): Balance of Shares Held November 30, 2013 Gross Purchases and Additions Gross Sales and Reductions Balance of Shares Held February 28, 2014 Value as of February 28, Income from Investments in Affiliated Issuers Net Realized Gain (Loss) from Investments in Affiliated Issuers Southcross Energy Partners, L.P. - $- Southcross Energy Partners, L.P. Ser. A, Preferred - - Total $- Affiliated issuers, as defined in the Investment Company Act of 1940 as amended. For information on the Fund’s significant accounting policies, please refer to the Fund’s most recent shareholder report. Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)), as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman MLP Income Fund Inc. By: /s/ Robert Conti Robert Conti Chief Executive Officer and President Date: April 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer and President Date: April 28, 2014 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date: April 28, 2014
